UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1038


JIANG DIAN RUI,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 25, 2018                                           Decided: June 11, 2018


Before KING, KEENAN, and FLOYD, Circuit Judges.


Petition denied in part, dismissed in part by unpublished per curiam opinion.


Bruno Joseph Bembi, Hempstead, New York, for Petitioner. Chad A. Readler, Acting
Assistant Attorney General, Carl McIntyre, Assistant Director, Brooke M. Maurer, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jiang Dian Rui, a native and citizen of the People’s Republic of China, petitions for

review of an order of the Board of Immigration Appeals (Board) denying his motion to

reopen. We have reviewed the administrative record and the Board’s order and conclude

that the Board did not abuse its discretion in denying the motion as untimely. See 8 C.F.R.

§ 1003.2(c)(2) (2017). We therefore deny the petition for review in part for the reasons

stated by the Board. See In re Jiang Dian Rui (B.I.A. Dec. 13, 2017).

       Rui also challenges the Board’s refusal to exercise its sua sponte authority to reopen

his proceedings. We lack jurisdiction to review how the Board exercises its sua sponte

discretion. See Lawrence v. Lynch, 826 F.3d 198, 206-07 (4th Cir. 2016); Mosere v.

Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009). We therefore dismiss the petition for

review in part. We grant Rui’s pending motion to submit on the briefs and dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                            PETITION DENIED IN PART;
                                                                   DISMISSED IN PART




                                             2